Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 1 of 9




          EXHIBIT CC
       Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 2 of 9



            SULPHUR INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the contemporaneously submitted response to Question 62.

Background:

On October 11, 2017, PG&E filed an Electric Safety Incident Report (Incident No.
171011-8562) concerning an incident that occurred near Pomo Road and Sulphur Bank Road,
Clearlake, Lake County (the “incident location” as defined by the CPUC’s December 7, 2017,
letter). PG&E identified two poles on the Redbud 1102 (12kV) Circuit at this location that had
broken. The top section of Fuse Cutout Pole 1447 had broken and fallen to the ground, and the
pole one span to the west had burned at the base and fallen to the ground.

According to CAL FIRE’s website, CAL FIRE has identified the location of the Sulphur fire as
off Highway 20 and Sulphur Bank Road, Clearlake Oaks, Lake County.

According to CAL FIRE’s website, the Sulphur incident started at 11:59 PM on October 8, 2017.

Incident Overview:




The Redbud 1102 Circuit Breaker is a protective device for the Redbud Circuit, upstream from
the incident location, and is located at the Redbud Substation. Per PG&E records, on October 9,
2017 at 12:51 AM, the Redbud 1102 Circuit Breaker operated and locked out.

PG&E records indicate that at 2:14 AM on October 9, Switch 88137, a switch upstream of the
incident location, was manually opened due to fire in the area, isolating the incident location.
Per PG&E records, the Redbud 1102 Circuit Breaker then was remotely closed via SCADA at
2:20 AM on October 9, 2017.

Per a troubleman, the troubleman was the first PG&E employee at the incident location on
October 9, 2017. According to the troubleman, he arrived at the incident location at
approximately 9:00 AM. While at the incident location, the troubleman observed that fire had
burned through the area. He also observed that Fuse Cutout Pole 1447 had broken near the
communication line attachment. The portion of Fuse Cutout Pole 1447 below the break point
was still standing. The portion of Fuse Cutout Pole 1447 above the break point was touching the
ground only at the break point. No portion of Fuse Cutout Pole 1447 was lying on the ground.

The troubleman also observed that three out of three conductors of the tap line, load side of Fuse
1447, were lying on the ground and across a dirt access road. All three conductors of the tap line
CONFIDENTIAL
                                           Page 1 of 8
        Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 3 of 9



remained attached to Fuse Cutout Pole 1447 and the crossarm of the next pole. He observed that
there were tire tracks of a dual wheel vehicle crossing the tap line conductors where they lay
across the dirt access road. The troubleman cut three of three conductors of the tap line where
they crossed the dirt access road and removed them from the road. Three of three conductors of
the main line remained attached to Fuse Cutout Pole 1447 and the load and supply side poles
adjacent to Fuse Cutout Pole 1447. The main line conductors were not in contact with the
ground.

According to PG&E records, crews completed repair work on October 13, 2017, and a PG&E
employee manually closed Switch 88137 at 8:20 PM, restoring power to the incident location.

Evidence Collection:

CAL FIRE collected approximately 12 feet of the center section of Fuse Cutout Pole 1447,
portions of the wooden crossarm, and fuse cutouts. PG&E does not know whether CAL FIRE
collected additional evidence at the incident location.

On October 12, 2017, PG&E collected the remaining portions of Fuse Cutout Pole 1447, the
remaining portions of the crossarm, and both ends of the conductors. The conductors were 4AR
(Aluminum Conductor, Steel Reinforced) installed in 1966. An examination of the remaining
portion of Fuse Cutout Pole 1447 not collected by CAL FIRE revealed no damage that would
have warranted replacement. There is a cavity located in the vicinity of the communications
level, approximately 8 inches below the section of pole removed by CAL FIRE. The top of Fuse
Cutout Pole 1447 was not rotten.

During efforts to restore service in the aftermath of the fire, the pole one span to the west of Fuse
1447 was replaced and not retained. PG&E previously informed the CPUC that a waste disposal
company took the pole to a landfill in Clearlake, and the landfill manager reported that there is
no way to locate it.

Timeline:

                                              Sulphur
Event                                            CPUC Bates Number            CAL FIRE Bates
                                                 Reference                    Number Reference
October 8, 2017, 11:59 PM: CAL FIRE
reported start time for the Sulphur fire.

October 9, 2017, 12:51 AM: Per PG&E              PGE-CPUC_00015148,           PGE-CF_00136331;
records, Redbud 1102 Circuit Breaker             at 153;                      PGE-CF_00000020
operated and locked out.                         PGE-CPUC_00007908

October 9, 2017, 2:14 AM: Per PG&E               PGE-CPUC_00015148,           PGE-CF_00136331
records, Switch 88137 was manually opened.       at 153

October 9, 2017, 2:20 AM: Per PG&E               PGE-CPUC_00015148,           PGE-CF_00136331
CONFIDENTIAL
                                            Page 2 of 8
      Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 4 of 9



                                         Sulphur
Event                                       CPUC Bates Number      CAL FIRE Bates
                                            Reference              Number Reference
records, Redbud 1102 Circuit Breaker was    at 153;
remotely closed via SCADA.                  PGE-CPUC_00007908

October 9, 2017, approximately 09:00 AM:
Per a troubleman, the troubleman was the
first PG&E employee who arrived at incident
location.

October 13, 2017: Per PG&E records, PG&E      PGE-CPUC_00015791;
contractor crews completed repair work.       PGE-CPUC_00015786,
                                              at 786-787
October 13, 2017, 8:20 PM: Per PG&E           PGE-CPUC_00015148,   PGE-CF_00136331
records, Switch 88137 was manually closed,    at 154
restoring power to the incident location.




CONFIDENTIAL
                                        Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 5 of 9



Source List:

Source                      Brief Description
PGE-CPUC_00017161           Log of Evidence PG&E Collected (amended response)
PGE-CPUC_00012216           Log of Evidence Collected by CAL FIRE (amended response)
PGE-CPUC_00015148           ILIS Outage Report XX-XXXXXXX
PGE-CPUC_00015786           Electric Overhead Tag Notification #113702903
PGE-CPUC_00015791           Electric Overhead Tag Notification #113723126
CPUC Website                10/11/2017 Electric Safety Incident Report to the CPUC,
                            http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Cont
                            ent/Safety/USRB_FW_%20Electric%20Safety%20Incident%20Rep
                            orted-%20PGE%20Incident%20No_%20%20171011-8562.pdf
Sulphur Electrical Safety   11/8/2017 20-Day Electric Incident Report to the CPUC
Incident Report
Response to Question 35     12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
Response to Question 36     12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
CAL FIRE Website            “Sulphur Fire (Mendocino Lake Complex) Incident Description”
                            http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                            d=1876 (last updated Feb. 9, 2018).
Response to Sulphur         02/28/18 PG&E Response to CPUC’s October 2017 Wildfire Data
Question 2                  Request
Response to Sulphur         02/28/18 PG&E Response to CPUC’s October 2017 Wildfire Data
Question 3                  Request
Response to Sulphur         02/28/18 PG&E Response to CPUC’s October 2017 Wildfire Data
Question 5                  Request
PGE-CPUC_00001207           Redbud 1102 Single Line Diagram
PGE-CPUC_00007908           SCADA Data Produced to the CPUC




CONFIDENTIAL
                                           Page 4 of 8
       Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 6 of 9



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.
CONFIDENTIAL
                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.



CONFIDENTIAL
                                           Page 6 of 8
       Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 8 of 9



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.
CONFIDENTIAL
                                          Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-29 Filed 12/31/18 Page 9 of 9



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 8 of 8
